                                                                   ~
                                                                   ~
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YO~LIEdil
                                                            l<§c§tflfltm:
                                                tY.:f f 'if ·~~rr£EUDmJW..
                                           N2 l 3-CR-607 (JFB) (A YS)


                                    UNITED STATES OF AMERICA,
                                                                            #      •1~•
                                                                             b§N§ l§l:ANC OFFICE
                                                                                                      *

                                                   VERSUS

                      PHILLIP A. KENNER AND TOMMY C. CONSTANTINE,

                                                                    Defendants.


                                       MEMORANDUM AND ORDER
                                                March I 0, 2020



JOSEPH F. BIANCO, Circuit Judge {sitting by                 for entry of an Order of Forfeiture. (Gov.
designation):                                               Mot., ECF No. 401; Revised Gov., ECF No.
                                                            780; Prop. Forf. Order, ECF No. 693; Gov.
     On July 9, 2015, following a nine-week                 Ltrs., ECF Nos. 795, 799.) For the reasons
trial, a jury convicted defendant Phillip A.                set forth below, the Court enters the
Kenner ("Kenner") of one count of                           preliminary forfeiture order.
conspiring to commit wire fraud, in violation
of 18 U.S.C. § 1349 (Count One of the                           First, as explained in greater detail below,
superseding indictment); four counts of wire                the Court finds that Honeycutt v. United
fraud, in violation of 18 U.S.C. §§ 1343 and                States, 137 S. Ct. 1626 (2017), does not
2 (Counts Two, Three, Four, and Seven); and                 preclude finding defendants jointly and
one count of conspiracy to commit money                     severally liable under 18 U.S.C. § 982(a)(l)
laundering, in violation of 18 U.S.C.                       for a money-laundering conviction. The
§ 1956(h)(CountNine).1 (Jury Verdict, ECF                   plain text of the statute, which is materially
No. 324.) In addition, the jury convicted                   different from 18 U.S.C. § 853 as analyzed in
defendant      Tommy       C.    Constantine                Honeycutt, does not require that the
("Constantine," and together with Kenner,                   defendant actually acquire the property in
"defendants") of one count of conspiring to                 order for the property to be subject to
commit wire fraud (Count One); five counts                  forfeiture; rather, the property need only be
of wire fraud (Counts Two through Six); and                 involved in, or traceable to, defendants'
one count of conspiracy to commit money                     money-laundering conspiracy.
laundering (Count Nine). Now pending
before the Court is the government's request
1
 The jury also acquitted Kenner of three wire fraud
counts (Counts Five, Six, and Eight). (ECF No. 324.)
    Second,       the    government        has                               I.    BACKGROUND
demonstrated, by a preponderance of the
evidence, that the assets (i.e., the Falcon 10                A. Factual Background
Airplane, Sugar Mill property, and
the Diamante Cabo San Lucas ("DCSL")                               Defendants     were     convicted      of
property, as well as the corporate ownership                  participating in a conspiracy involving three
entities for the DCSL property), are                          separate fraud schemes: (1) the "Hawaii
forfeitable because defendants stole or                       Project," whereby investors were told funds
diverted victims' funds for their purchase,                   would go to land development in Hawaii, but
and laundered money from the fraud through                    were used instead for other unauthorized
those properties.                                             purposes; (2) "Eufora," a prepaid credit card
                                                              company run by Constantine where
     Finally, the government has proven that                  investors' funds were used for personal use;
the money judgment amount (as amended by                      and (3) the Global Settlement Fund ("GSF"),
the Court) is warranted because defendants                    where defendants induced investment to fund
used these funds to facilitate the money-                     litigation against developer Ken Jowdy
laundering conspiracy for which they were                     ("Jowdy"), but money was diverted for
convicted, including the commingling of                       unauthorized and personal . uses.          As
tainted and untainted funds to disguise the                   explained in detail below, funds acquired
illegal fraud schemes. In particular, the Court               through these fraudulent schemes facilitated,
finds that the government has proven that                     and were disguised through, property
defendants      must forfeit      $8,554,853,                 purchases that are now subject to forfeiture.
representing the total value of the property
involved in the money-laundering conspiracy                       The Court ·assumes the parties'
for which defendants are jointly and severally                familiarity with the factual background and
liable. In addition, the Court finds that                     only addresses facts relevant to the present
defendant Kenner must forfeit an additional                   forfeiture motion. 2 The government seeks
$9,151,542, representing the money                            forfeiture of three assets: (1) Falcon 10
judgment amount pertaining to the victims'                    Airplane; (2) Sugar Mill property; and (3) the
lines of credit, which Kenner obtained by                     DCSL property and its corporate ownership
fraud and then laundered through various                      entities.    {Prop. Forf. Order.)         The
accounts and entities.                                        government also seeks a money judgment for
                                                              the balance of the proceeds of defendants'
    Accordingly, for these reasons and those                  wire fraud convictions, as well as property
that follow - and after careful consideration                 involved in or traceable to their money-
of the parties' submissions and arguments,                    laundering conspiracy. (Id.)
the extensive trial record, and the evidence
adduced at the forfeiture hearing - the Court                 B. Procedural History
will enter the government's preliminary
forfeiture order as amended by this                                On July 9, 2015, following a nine-week
Memorandum and Order.                                         trial, Kenner was convicted of one count of
                                                              conspiring to commit wire fraud, in violation
                                                              of 18 U.S.C. § 1349 (Count One of the
                                                              superseding indictment); four counts of wire

2
 The specific facts for the underlying offenses and the       Court's October 13, 2017 Order denying defendants'
subsequent trial are summarized in detail in this             Rule 33 and Rule 29 motions. (Order, ECF No. 501.)


                                                          2
fraud, in violation of 18 U.S.C. §§ 1343 and                   defendants, pursuant to            18 U.S.C.
2 (Counts Two, Three, Four, and Seven); and                    § 98l(a)(l)(C) and 18 U.S.C. § 982(a)(l).
one count of conspiracy to commit money                        (Gov. Mot.) Specifically, the government
laundering, in violation of 18 U.S.C. §                        contends that, as to Counts One through
1956(h) (Count Nine). (Jury Verdict, ECF                       Eight of the indictment regarding wire fraud
No. 324.)        The jury also convicted                       and conspiracy to commit wire fraud,
Constantine of one count of conspiring to                      defendants are required, pursuant to 18
commit wire fraud (Count One); five counts                     U.S.C. § 981(a)(l)(C), to forfeit all proceeds
of wire fraud (Counts Two through Six); and                    of these offenses. The government also
one count of conspiracy to commit money                        contends that, as to defendants' money-
laundering (Count Nine). (Id)                                  laundering conspiracy conviction in Count
                                                               Nine of the indictment, defendants are
   On November 23, 2015, Constantine filed                     required to forfeit all property involved in or
a motion for a judgment of acquittal as to all                 traceable to their laundering of fraud
counts or, in the alternative, for a new trial.                proceeds, pursuant to 18 U.S.C. § 982(a)(l).
(ECF No. 346.) On November 28, 2016,                           (Id.)
Kenner filed his own motion for a new trial.
(ECF No. 416.) Both of these motions were                          On September 10, 2018, Kenner filed his
denied on October 13, 2017. (Order, ECF                        opposition. (Kenner Opp'n, ECF No. 579.)
No. 501.)                                                      Kenner then filed a motion to re-open
                                                               forfeiture      proceedings,         requesting
    The forfeiture hearing was held on a                       documentation       related     to    one      of
series of dates: February 12, 2016 (2/12/2016                  the    government's       forfeiture    exhibits
Forf. Tr., 3 ECF No. 688), March 9, 2016                       on November 28, 2018. (ECF No. 597.) 5
(3/9/16 Forf. Tr., ECF No. 369), April 4,                      Constantine filed his own opposition on
2016, arid April 6, 2016 (4/4/2016 and                         December 10, 2018, primarily relying on
4/6/2016 I:orf. Trs., ECF No. 377). 4                          Honeycutt v. United States, 137 S. Ct. 1626
                                                               (2017), to argue that joint and several liability
    On October 7, 2016, the government filed                   is inapplicable to the present forfeiture
its motion for forfeiture of property as to                    motion. (Constantine Opp'n, ECF No. 599.)

3"Forf. Tr." refers to forfeiture hearing transcripts          are subject to forfeiture are without merit for the
with the relevant date preceding it.                           reasons discussed infra. Second, objections to certain
                                                               exhibits (namely, Chart 26 and Exhibit 36) based on
4 At the forfeiture hearing, the Court reserved decision       the contention that Ken Jowdy's attorneys provided
on the admission of certain government exhibits                them to the government are overruled because the
because of objections by one or both defendants. First,        exhibits were based upon bank records and other
to the extent that defendants had a standing objection         financial records in the government's possession
to certain documents because those documents related           whose authenticity was not questioned. In any event,
to properties that defendants claimed they did not             even if the documents to which objections were made
receive notice would be subject to forfeiture prior to         were excluded by the Court, the Court's detennination
trial (such as Frailes, the Palms Units, and Del Mar),         would be the same based upon the other extensive
those objections are moot because the Court has                evidence cited herein that sufficiently supports the
detennined that funds related to those properties              forfeiture being ordered by the Court.
(beyond the funds that originated from GSF, the
Hawaii Project, and the lines of credit) are not subject       5The Court agrees with the government (ECF No.
to forfeiture. Any other objections to those documents         623), that Kenner seeks these documents only to
are likewise moot because the Court does not rely              challenge his criminal conviction and denies the
upon them in connection with its forfeiture decision.          motion.
Any objections to notice for the properties/funds that


                                                           3
On December 12, 2018, Constantine                           After another status conference on July 2,
submitted a forensic accounting report                 2019 (7/2/19 Forf. Tr., ECF No. 674), the
supplementing his opposition. (ECF No.                 government submitted a new iteration of its
600.) On December 14, 2018, Constantine                proposed forfeiture orders on August 14,
moved to join Kenner' s opposition. (ECF               2019, addressing the Court's concerns
No. 604.) The same day, the government                 regarding the forfeiture's scope as to DCSL
then requested permission to bifurcate legal           (ECF No. 693).         The government also
and factual issues relating to Honeycutt in its        submitted revised forfeiture orders on
reply (i.e., first address the applicability of        October 17, 2019, and December 20, 2019, to
Honeycutt and then submit additional                   address concerns raised at additional status
briefing if this Court were to determine that          conferences. (ECF Nos. 751, 780.) As noted
Honeycutt, in fact, does apply). (ECF No.              above, the Court has also received numerous
603.) This request was granted on December             letters from third parties regarding the
26, 2018. (ECF No. 605.) On January 11,                potential impact of the proposed forfeiture
2019, the government filed its reply                   order, as well as additional submissions from
addressing Honeycutt' s applicability to the           the government and defendants over the
present motion. (ECF No. 607.) On January              course of this extensive forfeiture litigation.
14, 2019, Kenner served the Court and the
government with his Forfeiture Supplement.                 The Court has fully considered all the
(ECF No. 713.) The government responded                submissions and arguments, as well as the
to this filing on February 22, 2019. (ECF No.          evidence in the underlying record, both from
623.) On March 1, 2019, the closing                    the trial and the forfeiture hearing.
arguments took place with respect to the
forfeiture proceeding. (ECF No. 630.)                           II.   STANDARD OF REVIEW


     Following the closing arguments, several          A. Rule 32.2 Criminal Forfeiture
status conferences were held to address
various issues raised by the forfeiture motion.           Pursuant to Rule 32.2:
Those discussions focused, in part, on
concerns about the potential negative impact              As soon as practical after a verdict or
of a forfeiture order regarding DCSL on                   finding of guilty, or after a plea of
innocent third parties, and efforts to alter the          guilty or nolo contendere is accepted,
language of the government's proposed                     on any count in an indictment or
preliminary orders of forfeiture to address               information regarding which criminal
those concerns. Various third parties had                 forfeiture is sought, the court must
urged the Court orally at these conferences,              determine what property is subject to
and in writing, to consider these issues before           forfeiture under the applicable statute.
issuing any forfeiture order. The parties                 If the government seeks forfeiture of
engaged in negotiations with respect to these             specific property, the court must
issues, and the parties agreed to attempt to              determine whether the government
resolve some of these issues with the                     has established the requisite nexus
assistance of a Magistrate Judge. On May 17,              between the property and the offense.
2019, the government submitted revised                    If the government seeks a personal
proposed preliminary orders of forfeiture to              money judgment, the court must
incorporate recommendations made by                       determine the amount of money that
Magistrate Judge Anne Shields. (ECF No.                   the defendant will be ordered to pay.
655.)


                                                   4
Fed. R. Crim. P. 32.2(b)(1 )(A). Moreover, a                     76 (2d Cir. 2010); see also United States v.
court's "determination may be based on                           Bermudez, 413 F.3d 304, 307 (2d Cir. 2005)
evidence already in the record," which may                       (affirming a forfeiture money judgment in the
include "any additional evidence or                              money laundering context up to the amount
information submitted by the parties and                         laundered, "even if [defendant] merely
accepted by the court as relevant and reliable.                  handled the laundered property-Le., even if
If the forfeiture is contested, on either party's                he never retained those funds and
request the court must conduct a hearing after                   consequently never obtained profits from
the verdict or finding of guilty." Fed. R.                       them").
Crim. P. 32.2(b)(l)(B). 6
                                                                     "The only determination that must be
    In the forfeiture stage, "the government                     made when the government seeks
must establish the nexus between the offense                     a money judgment is the amount that the
and the forfeiture request by a preponderance                    defendant will be ordered to pay." United
of the evidence." United States v. Pe(ers, 732                   States v. Perkins, 994 F. Supp. 2d 272, 275
F.3d 93, 98 (2d Cir. 2013) (citing United                        (E.D.N.Y. 2014) (quoting United States v.
States v. Capoccia, 503 F.3d 103, 110 (2d                        Galestro, No. 06-CR-285 (ARR), 2008 WL
Cir. 2007)); see also United States v.                           2783360, at *11 (E.D.N.Y. July 15, 2008)).
Fruchter, 411 F.3d 377, 382 (2d Cir. 2005)                       "[l]f the government does not seek
(holding that the preponderance of the                           specific    property,     but    rather   a
evidence standard is the standard for criminal                   personal money judgment, the court itself
forfeiture findings). Once the government                        determines the amount of money that the
has met its burden, "the court must promptly                     defendant will be ordered to pay." Id.
enter a preliminary order of forfeiture."
United States v. Kahale, No. 09-CR-159                               However, because the "calculation of
KAM, 2010 WL 3851987, at *29 (E.D.N.Y.                           forfeiture amounts is not an exact science,"
Sept. 27, 2010) (citing Fed. R. Crim. P.                         the "court 'need not establish the loss with
32.2(b)(2)(A)), ajf'd sub nom., United States                    precision but rather need only make a
v. Graham, 411 F. App'x 818 (2d Cir. 2012).                      reasonable estimate of the loss, given the
                                                                 available information."' Treacy, 639 F.3d at
    If the defendant lacks the assets to satisfy                 48 (quoting United States v. Uddin, 551 F.3d
the order, the court can award the government                    176, 180 (2d Cir. 2009)). Therefore, a court
a forfeiture money judgment. See, e.g.,                          need not "conduct an investigative audit to
United States v. Roberts, 696 F. Supp. 2d                        ensure that a defendant 'is not deprived of a
263, 269 (E.D.N.Y. 2010) (collecting                             single farthing more than his criminal acts
cases), vacated on other grounds, 660 F.3d                       produced,"' United States v. Roberts, 660
149 (2d Cir. 2011); United States v. Awad,                       F.3d 149, 167 (2d Cir. 2011) (quoting United
No. 06 Cr. 600(DLC), 2007 WL 3120907, at                         States v. Lizza Indus., Inc., 775 F.2d 492,498
*4 (S.D.N.Y. Oct. 24, 2007), aff'd, 598 F.3d                     (2d Cir. 1985)), and a court "may make

6
  All parties consented to the Court deciding the                consider hearsay evidence if the evidence is
forfeiture issues, rather than a jury. (Trial Tr. at 5672-       sufficiently reliable. United States v. Hatfield, 195 F.
73.) Moreover, because criminal forfeiture is "viewed            Supp. 2d 219, 220-30 (E.D.N.Y. 2011) (holding that,
as part of the sentencing process," United States v.             with criminal forfeiture, the court may consider "any
Treacy, 639 F.3d 32, 48 (2d Cir. 2011), the Federal              relevant evidence having sufficient indicia of
Rules of Evidence do not apply. United States v.                 reliability" (quoting United States v. Brown, 52 F.3d
Capoccia, 503 F.3d 103, 110 (2d Cir. 2007) (citing               415,425 (2d Cir. 1995))).
Fed. R. Evid. 110l(d)(3)). Accordingly, courts may


                                                             5
reasonable extrapolations from the evidence                   (quoting Capoccia, 503 F.3d at 117)).
established by a preponderance of the                         Accordingly, the Superseding Indictment
evidence at the sentencing proceeding"                        (ECF No. 214) and the August 20, 2015 Bill
Treacy, 639 F.3d at 49 (citing Uddin, 551                     of Particulars (ECF No. 328), provided
F.3d at 180).                                                 defendants with sufficient notice. 7

    Finally, the Federal Rules of Criminal                          1. Forfeiture of the Wire Fraud Proceeds
Procedure establish that a court may not enter
an order of forfeiture "unless the indictment                     The government seeks forfeiture pursuant
or information contains notice to the                         to 18 U.S.C. § 981(a)(l)(C), which provides
defendant that the government will seek the                   that "[a]ny property, real or personal, which
forfeiture of the property." Fed. R. Crim. P.                 constitutes or is derived from proceeds
32.2(a). However, "[t]he indictment or                        traceable to a violation of . . . any offense
information need not identify the property                    constituting 'specified unlawful activity' (as
subject to forfeiture or specify the amount of                defined in section 1956(c)(7) of this title), or
any forfeiture money judgment that the                        a conspiracy to commit such an offense" is
government seeks."         Id     Additionally,               subject to forfeiture.
because defendants were charged and
convicted for conspiracy to commit wire                           Because the Second Circuit has held that
fraud and money laundering, the government                    wire fraud is "unlawful activity" under
can seek forfeiture of proceeds from                          § 1956(c)(7), United States v. Szur, 289 F.3d
uncharged violations when part of the same                    200, 213 (2d Cir. 2002), "proceeds" are
overall scheme. Capoccia, 503 F.3d at 118                     defined as "property of any kind obtained
(holding that when the conviction itself is for               directly or indirectly, as the result of the
executing a scheme or engaging in a                           commission of the offense giving rise to
conspiracy, "the government need only                         forfeiture, and any property traceable thereto,
establish that the forfeited assets have the                  and is not limited to the net gain or profit
'requisite nexus"' (quoting Fed. R. Crim. P.                  realized from the offense," 18 U.S.C.
32.2(b)(l))); see also Kahale, 2010 WL                        § 98l(a)(2)(A). Essentially, "[p]roceeds are
3851987, at *30 ("[A]lthough defendants                       property that a person would not have but for
generally cannot be ordered to forfeit funds                  the criminal offense." United States v.
which are proceeds of uncharged or acquitted                  Grant, No. S4 05 CR 1192 (NRB), 2008 WL
conduct, where an indictment charges a                        4376365, at *2 n.1 (S.D.N.Y. Sept. 25,
conspiracy or scheme to defraud, the                          2008).
proceeds of uncharged or acquitted conduct
may become forfeitable because the                                Although courts have held that this
government may be able to prove that money                    statutory language allowed for joint and
'involved in the uncharged or acquitted                       several liability, as explained in greater detail
[conduct] nevertheless constituted the                        below, the Supreme Court's decision in
proceeds of, or was traceable to, or was                      Honeycutt has placed into question whether
involved      in,    [the     conspiracy     or               such liability may now be precluded under
scheme to defraud] crime of conviction."'                     § 98l(a)(l)(C). See 137 S. Ct. 1626 (2017).

7
  Specifically, the government expressly stated that it       conspiracy to commit such offenses." (ECF No. 214
would seek forfeiture of "any property, real or               ,r,r 31, 34.)
personal, constituting or derived from proceeds
traceable to a violation of such offenses, or a


                                                          6
However, as discussed below, even assuming                            Courts have consistently held that the
arguendo that Honeycutt would apply to §                         term "involved in" should be interpreted
98l(a)(l)(C), this Court holds that Honeycutt                    broadly to "include any property involved in,
does not preclude joint and several liability                    used to commit, or used to facilitate the
under 18 U.S.C. § 982(a)(l) based upon the                       money laundering offense." United States v.
defendants' conviction for the money-                            Schlesinger, 396 F. Supp. 2d 267, 271-72
laundering conspiracy. 8                                         (E.D.N.Y. 2005) (collecting. cases), affd,
                                                                 514 F.3d 277 (2d Cir. 2008). 9 Referring to
      2.    Money Laundering Forfeiture                          Schlesinger, district courts have correctly
                                                                 observed that the Second Circuit has
    As stated above, the government also                         "affirmed forfeiture of property as involved
seeks forfeiture under 18 U.S.C. § 982(a)(l).                    in money laundering transactions when it has
(Gov. Mot. at 7.) 18 U.S.C. § 982(a)(l)                          served as a conduit for the proceeds of the
provides that the "court, in imposing sentence                   illegal transactions." United States v.
on a person convicted of an offense in                           Prevezon Holdings, Ltd, 251 F. Supp. 3d
violation of section 1956, 1957, or 1960 of                      684, 698 (S.D.N.Y. 2017).
this title, shall order that the person forfeit to
the United States any property, real or                               Property is ''traceable to" forfeitable
personal, involved in such offense, or any                       property (and thus forfeitable itself) when
property traceable to such property."                            "the acquisition [of the property] is
                                                                 attributable to. the money laundering scheme

8
   Likely in recognition of Honeycutt' s potential               money judgment against him - including the
implications under § 98l(a)(l)(C), the government's              Eufora/Centrum Loan frauds and the GSF fraud (and
reply focuses on 18 U.S.C. § 982(a)(1), arguing that             receiving a substantial sum of money from the Hawaii
Honeycutt does not preclude joint and several liability          Project) - and thus is jointly and severally liable under
as to that statute. (See generally Gov. Reply, ECF No.           § 981(a)(l)(C) for the wire fraud proceeds resulting
607 .) However, in a footnote, the government also               from those frauds. See, e.g., United States v. Gioeli,
argues that, because defendants were each                        08-cr-240 (BMC), 2019 WL 6173421, at *3 (E.D.N.Y.
"masterminds of their wire fraud conspiracy," they are           Nov. 20, 2019) ("Even if Honeycutt applied
both individually liable to forfeit the full amount under        retroactively, I would still find defendant jointly and
§ 981(a)(l)(C) even if Honeycutt applies. (Gov. Reply            severally liable for the forfeiture amounts. Honeycutt
at 8 n.6 (citing United States v. Ward, No. 2:16-CR-6,           based its rationale on drawing distinctions between a
2017 WL4051753, at *3 (W.D. Mich. Aug. 24, 2017),                mastermind who controlled the criminal operation and
report and recommendation adopted, No. 2: 16-CR-                 a lowly figure who only had access to and control over
06-01, 2017 WL 3981160 (W.D. Mich. Sept. 11,                     a small fraction of the tainted property directly in his
2017), ajf'd, 151 F. App'x 507 (6th Cir. 2019)).) The            possession."); see also United States v. Leyva, 916
Court agrees that joint and several liability exists             F.3d 14, 30 (D.C. Cir. 2019) ("[P]roperty obtained
under § 981(a)(l)(C) given the respective roles of               indirectly [may] include property received by persons
defendants in this case (as it relates to the forfeiture         or entities that are under the defendant's control, such
ordered by the Court as to each defendant). As set               as an employee or other subordinate to the defendant."
forth in detail in the Court's October 13, 2017                  (internal quotation marks and citation omitted)), cert.
Memorandum and Order, Kenner was the mastermind                  denied, 140 S. Ct. 413 (2019). In any event, as
of the wire fraud conspiracy and, therefore, is jointly          discussed infra, defendants are jointly and severally
and severally liable for all the proceeds of that offense,       liable under § 982(a)(I ), to which Honeycutt clearly
including its various objectives. With respect to                does not apply.
Constantine, although he was not the "mastermind" of
the entire conspiracy, he was not a "low-level"                  9
                                                                   As explained above, the fact that defendants were
member of the conspiracy, but rather had substantial             convicted of a conspiracy to commit money
control and supervision of the specific portions of the          laundering further broadens potential forfeiture.
fraud schemes that are the bases of the forfeiture


                                                             7
rather than from money obtained from                   facilitate money laundering is also
untainted sources." United States v. Nicolo,           forfeitable" (citing In re 650 Fifth Ave. &
597 F. Supp. 2d 342, 348 (W.D.N.Y. 2009)               Related Props., 777 F. Supp. 2d 529, 563-64
(quoting United States v. Bornfield, 145 F.3d          (S.D.N.Y. 2011))). While "the mere pooling
1123, 1134 (10th Cir. 1998)); see also United          or commingling of tainted and untainted
States      v.     $8,221,877.16     in     U.S.       funds in an account does not, without more,
Currency, 330 F.3d 141, 158 (3d Cir. 2003)             render the entire contents of the account
("in the criminal forfeiture context[,] ... 'the       subject to forfeiture[,]" forfeiture of such
term "traceable to" means exactly what it              commingled funds "is proper when the
says,'" and where tainted property has been            government demonstrates that the defendant
commingled in a bank account with untainted            pooled the funds to facilitate or 'disguise' his
property, the government is only required "to          illegal scheme." Nicolo, 597 F. Supp. 2d at
prove 'some nexus to the property "involved            351 (quoting United States v. Puche, 350
in" the money laundering offense'" (quoting            F.3d 1137, 1153 (11th Cir. 2003)).
United States v. Voigt, 89 F.3d 1050, 1087 &           Accordingly, "in many cases '[i]t is precisely
n.22 (3d Cir. 1996))); United States v. Baker,         the commingling of tainted funds with
227 F.3d 955, 970 (7th Cir. 2000) ("Limiting           legitimate money that facilitates the
the forfeiture of funds under these                    laundering and enables it to continue."' Id
circumstances to the proceeds of the initial           (quoting United States v. Braxtonbrown-
[illegal] activity would effectively undermine         Smith, 278 F.3d 1348, 1353 (D.C. Cir.
the purpose of the forfeiture statute. Criminal        2002)); see also United States v. Certain
activity such as money laundering largely              Funds on Deposit in Account No. 01-0-
depends upon the use of [other] monies to              71417, Located at the Bank ofNew York, 769
advance or facilitate the scheme."                     F. Supp. 80, 85 (E.D.N.Y. 1991) (same).
(quoting United States v. Tencer, 107 F.3d
1120, 1135 (5th Cir. 1997))).                              Defendants contend that the Supreme
                                                       Court's decision in Honeycutt precludes joint
    Facilitation, in turn, "occurs when the            and several liability in the forfeiture order.
property makes the prohibited conduct less             The Court will address this argument before
difficult or more or less free from obstruction        turning to the forfeiture order itself.
or hindrance."            United States v.
Approximately Six Hundred & Twenty                                   Ill.   DISCUSSION
Thousand Three Hundred & Forty-Nine
Dollars & Eighty-Five Cents, No. 13 CV                 A. Honeycutt' s Application
3966 RJD SMG, 2015 WL 3604044, at *3
(E.D.N.Y.      June    5,     2015)   (quoting             Defendants point to Honeycutt to argue
Schlesinger, 396 F. Supp. 2d at 272).                  that joint and several liability should not
                                                       apply to them. Ultimately, the Court agrees
    Courts have also correctly held that the           with the government's argument that due to
commingling of stolen and legitimately                 substantial differences in language between
gained property or funds facilitates money             18 U.S.C. § 982 and 21 U.S.C. § 853, the
laundering, justifying forfeiture. See United          Supreme Court's holding in Honeycutt
States v. Portillo, No. 09-CR-1142 (LAP),              regarding § 853 does not affect forfeiture
2019 WL 1949861, at *2-3 (S.D.N.Y. Apr.                proceedings under§ 982.
17, 2019) (holding "that otherwise 'clean'
property used to conceal or otherwise



                                                   8
     1. Honeycutt v. United States                         property "'the person obtained, directly or
                                                           indirectly, as the result of the crime." Id.
     In Honeycutt, two brothers were                       (quoting 21 U.S.C. § 853(a)(l)). Further,
convicted for the illegal sale of a product used           according to the definition and usage of the
to manufacture illicit drugs. 137 S. Ct. at                word "obtain," a person cannot "obtain"
 1630. The government sought to hold the                   property collected by another, neither
brothers jointly and severally liable for                  directly nor indirectly, as those words are
$269,751.98 in conspiracy profits. Id Tony                 adverbs that refer to how that person
Honeycutt, who owned the hardware store                    ultimately gains possession of the property.
that sold the product, pleaded guilty and                  Id.
willingly forfeited $200,000. Id. Terry
Honeycutt, who managed sales for the store,                    Second, the Court analyzed the entirety of
proceeded to trial and was convicted. Id. The              § 853 and determined that joint and several
government sought to hold Terry jointly and                liability is contrary to the statute's sub-
severally liable for the remaining amount of               provisions. Id For example,§ 853(c), which
$69,751.98. Id. at 1631. Although the                      applies to property subject to subsection (a),
district court declined to enter forfeiture                applies to tainted property only. Id Sectiot)
against Terry, as he had no controlling                    853(e)(1) allows for "pretrial asset freezes"
interest in the store and did not receive any              to preserve property forfeitable pursuant to
profits from the sales, the Sixth Circuit                  subsection (a) so long as "the property at
reversed the decision, holding that the                    issue has the requisite connection to that
brothers were co-conspirators who should be                crime." Id (quoting Kaley v. United States,
jointly and severally liable for the proceeds              571 U.S. 320,324 (2014)). Further,§ 853(d)
from the crime. Id Terry Honeycutt then                    provides a "rebuttable presumption" that
appealed to the Supreme Court to decide                    property may only be forfeited if the
whether 21 U.S.C. § 853 "embraces joint and                defendant obtained it "during the period of
several liability for forfeiture judgments."               the violation" and if "there was no likely
Id.IO                                                      source for" the property except for the crime.
                                                           Id Moreover, the Court found that§ 853(p),
   The Supreme Court held that co-                         the one provision of this section that allows
defendants could not be held jointly and                   the government to take untainted property,
severally liable, pursuant to 21 U.S.C.                    would be rendered obsolete if joint and
§ 853(a)(l), for several reasons. Id at 1632.              several liability were allowed.             Id
                                                           Specifically, § 853(p) demonstrates that
    First, the Court analyzed the statute's                Congress had "contemplated situations
language, concluding that forfeiture is                    where tainted property itself would fall
limited to "property flowing from ... or used              outside the Government's reach" and, yet, to
in ... the crime itself." Id. at 1632 (citing              "remedy the situation," the government did
§ 853(a)(l) and (a)(2)). Thus, joint and                   not authorize confiscation from other
several liability would not be appropriate                 defendants but only confiscation of assets
since it would "require forfeiture of untainted            from "the defendant who initially acquired
property." Id. Additionally, the Court noted               the property and bears responsibility for its
the statute maintains a "personal possession               dissipation." Id. at 1634.
or use" component by limiting forfeiture to

10
   21 U.S.C. § 853 "mandates forfeiture of 'any            the person obtained, directly or indirectly, as the result
property constituting, or derived from, any proceeds       of certain drug crimes." Id at 1630.


                                                       9
    Third, in analyzing the plain text and                     § 981(a)(l)(C), as well as to certain
structure of§ 853, the Court concluded that                    provisions within § 982, such as § 982(a)(2)
Congress did not "incorporate the principle                    and (a)(7). See United States v. Carlyle, 712
that conspirators are legally responsible for                  F. App'x 862, 864 (11th Cir. 2017) (per
each other's foreseeable actions in                            curiam) (vacating and remanding the
furtherance of their common plan" because                      forfeiture judgment to the district court
Congress "provided just one way for the                        because § 853 and § 98l(a)(l)(C) "are
[g]overnment to recoup substitute property                     largely the same in terms of their pertinent
when the tainted property itself is                            language"); United States v. Gjeli, 867 F.3d
unavailable-the procedures outlined in                         418, 427-28 (3d Cir. 2017) (finding that the
§ 853(p)." Id at 1634.                                         text and structure of 18 U.S.C. § 981 (a)(l )(C)
                                                               is substantially similar to the one in
    Ultimately, the Court determined that                      consideration in Honeycutt), cert. denied,
"[f]orfeiture pursuant to § 853(a)(l) is                       138 S. Ct. 700 (2018); United States v.
limited to property the defendant himself                      Brown, 714 F. App'x 117, 118 (3d Cir. 2018)
actually acquired as the result of the crime ...               (holding joint and several liability was
[and] [b]ecause [Terry] Honeycutt never                        imposed in error because Honeycutt applies
obtained tainted property as a result of the                   to§ 982(a)(2)); United States v. Chittenden,
crime, § 853 does not require any forfeiture."                 896 F.3d 633, 639 (4th Cir. 2018) (holding
Id. at 1635. 11                                                that, because§ 982(a)(2) mirrors§ 853(a)(l),
                                                               forfeiture under § 982(a)(2) "is limited to
     2. Application of Honeycutt to 18                         property the defendant acquired as a result of
        U.S.C. § 981(a)(l)(C)                                  the crime"); United States v. Elbeblawy, 899
                                                               F.3d 925, 941 (11th Cir. 2018) (holding that
    18 U.S.C. § 981(a)(l)(C) provides that                     the same reasoning in Honeycutt should
"[a]ny property, real or personal, which                       apply to the healthcare fraud forfeiture
constitutes or is derived from proceeds                        statute, i.e., § 982(a)(7)), cert. denied, 139 S.
traceable to a violation of [various sections]                 Ct. 1322 (2019); United States v. Sanjar, 876
of     this    title    or    any      offense                 F.3d 725, 749 (5th Cir. 2017) (reasoningjoint
constituting 'specified unlawful activity' ...                 and several liability should not be applied to
or a conspiracy to commit such offense"                        forfeitures pursuant to§ 982(a)(7) because of
is subject to forfeiture.         18 U.S.C.                    the similarity in language to § 853(a)(l) and
§ 98l(a)(l)(C).                                                because § 982(a)(7) "incorporates many of
                                                               the drug law provisions" on which Honeycutt
    The Supreme Court has not yet decided                      relied), cert. denied sub nom. Main v. United
the application of Honeycutt to other                          States, 138 S. Ct. 1577 (2018).
forfeiture statutes, and circuit courts are
currently split on the issue.                                      Conversely, the Sixth and Eighth Circuits
                                                               have held that Honeycutt' s rationale does not
    The Third, Fourth, Fifth, and Eleventh                     extend to other forfeiture statutes. United
Circuits have held that the limitation of joint                States v. Peithman, 917 F.3d 635, 652 (8th
and several liability based on Honeycutt' s                    Cir. 2019) (reasoning that the "plain language
reasoning is applicable to 18 U.S.C.                           under § 981 is broader than § 853 and less

11
  Constantine himself recognizes the limited nature of         decision only contemplated forfeiture in narcotics
the holding in Honeycutt. In his Opposition, he                cases pursuant to 21 U.S.C. § 853(a)(l)."
concedes that "[t]here is no dispute that the Honeycutt        (Constantine Opp'n at 5.)


                                                          10
focused on personal possession"); United                         cert. denied, 139 S. Ct. 651 (2018); United
States v. Sexton, 894 F .3d 787, 799 (6th Cir.                   States v. Gil-Guerrero, 759 F. App'x 12, 18
2018) (holding that the reasoning of                             (2d Cir. 2018) ("In light of the Government's
Honeycutt is not applicable to§ 981(a)(l)(C)                     concession, we need not here decide whether
because that statute does not contain the                        Honeycutt' s reasoning applies equally in all
phrase "the person obtained," "the linchpin of                   respects to forfeiture orders under 18 U.S.C.
the Supreme Court's decision in Honeycutt"),                     § 981(a)(l)(C)."). However, courts within
reh 'g denied (July 16, 2018), cert. denied,                     this Circuit continue to allow for joint and
139 S. Ct. 415 (2018). 12                                        several     liability   under     18   U.S.C.
                                                                 § 981(a)(l)(C).       See United States v.
    However, the First, Seventh, Ninth, Tenth                    McIntosh, No. 11-CR-500 (SHS), 2017 WL
and D.C. Circuits have yet to rule on the                        3396429, at *6 (S.D.N.Y. Aug. 8, 2017)
issue. See United States v. Kwok Cheung                          ("What the Supreme Court emphatically did
Chow, 772 F. App'x 429,433 (9th Cir. 2019)                       not do in Honeycutt is overrule the Second
(reversing and remanding to the district court                   Circuit's Section 981 cases, which rest on
to consider if Honeycutt impacts the                             specific textual grounds distinguishable from
forfeiture in that case since the Circuit has                    Section 853. This Court therefore remains
"not yet addressed whether Honeycutt' s                          bound by the Second Circuit's repeated
reasoning extends to the criminal forfeiture                     holdings that Section 98l(a)(l)(C) allows
statutes at issue"); United States v. Bikundi,                   joint and several liability for criminal
926 F.3d 761, 794 (D.C. Cir. 2019) (holding                      forfeiture."), appeal docketed, No. 17-2623
that, although § 982(a)(l)(7) is broader than                    (Aug. 24, 2017); see also Pierce v. United
§ 853, the question need not be resolved                         States, No. 16-CV-7669 (WHP) (JLC), 2018
because "the forfeitures here do not impose                      WL 4179055, at *8 (S.D.N.Y. Aug. 31, 2018)
joint and several liability"); United States v.                  (report and recommendation) (holding that
Bogdanov, 863 F.3d 630, 635 (7th Cir. 2017)                      Honeycutt does not affect forfeiture under
(holding that because the defendant did not                      § 981 or § 982); Lasher v. United States, No.
"raise any challenge to the order of                             12 CR. 868 (NRB), 2018 WL 3979596, at
forfeiture" based on Honeycutt, it would not                     *10 (S.D.N.Y. Aug. 20, 2018) ("Second
decide the issue).                                               Circuit precedent mandates joint and several
                                                                 liability under Section 981, and this
    Moreover,      due    to   governmental                      precedent binds the Court unless and until the
concessions regarding the applicability of                       Supreme Court or Second Circuit says
§ 981, the Second Circuit has yet to rule on                     otherwise." (citing United States v.
the issue as well. See United States v.                          Contorinis, 692 F.3d 136, 147 (2d Cir.
Fiumano, 721 F. App'x 45, 51 n.3 (2d Cir.                        2012))).
2018) ("In light of the government's
concession, we need not here decide whether                          Here, given the split of authority
Honeycutt' s ruling, made with respect to a                      regarding the impact of Honeycutt on
forfeiture order under 21 U.S.C. § 853(a)(l),                    forfeiture under 18 U.S.C. § 981(a)(l), the
applies equally in all respects to forfeiture                    government's reply focuses on its concurrent
orders under other statutes, including 18                        ability to obtain forfeiture under 18 U.S.C.
U.S.C. § 981(a)(l)(C), applicable here."),                       § 982(a)(l) based upon the money-

12
   The Fourth Circuit also has held in an unpublished,           v. Alquza, 722 F. App'x 348,349 (4th Cir. 2018).
nonprecedential opinion that Honeycutt does not apply
to forfeiture pursuant to § 982(a)( I). See United States


                                                            11
laundering conviction in this case. It is to this                    The Honeycutt Court found it highly
issue that the Court now turns.                                 significant that 21 U.S.C. § 853's "obtained"
                                                                language clearly indicated that forfeitable
     3. Application of Honeycutt to                  18         property was defined "solely in terms of
        U.S.C. § 982(a)(l)                                      personal possession or use," 137 S. Ct. at
                                                                1632, but § 982(a)(l) defines forfeitable
    Whether Honeycutt precludes joint and                       property in much broader terms (i.e., property
several forfeiture liability under 18 U.S.C.                    "involved in" the offense). Accordingly, the
§ 982(a)(l), for a conviction of a money-                       contrasting plain language of § 982(a)(l)
laundering offense, is an issue of first                        ("involved in" instead of § 853(a)(l )'s
impression in this Circuit. 13 For the reasons                  "obtained") provides a compelling reason to
set forth below, this Court holds that                          conclude that Honeycutt's holding does not
Honeycutt does not preclude joint and several                   apply to the money-laundering statute. See
liability under 18 U.S.C. § 982(a)(l).                          Bermudez, 413 F.3d at 306 (finding that
                                                                § 853(a) differs significantly from § 982(a)
    First, the language of § 982(a)(l) is                       because "while § 982(a){l) provides for
significantly broader than § 853(a)(l). See                     forfeiture of any property 'involved' in a
United States v. Turkette, 452 U.S. 576, 580                    money-laundering offense, § 853(a) provides
(1981) ("In determining the scope of a                          for forfeiture of, inter alia, 'any property
statute, we look first to its language");                       constituting, or derived from, any proceeds
United States v. Abdur-Rahman, 708 F.3d 98,                     the person obtained' in a covered offense"
100 (2d Cir. 2013), as amended (Mar. 13,                        (citing 21 U.S.C. § 853(a)(l))); see also
2013) (reasoning that analysis of statutes                      United States v. Tanner, 942 F.3d 60, 68 (2d
begins with the "language employed by                           Cir. 2019) (highlighting that under § 1956, a
Congress and the assumption that ordinary                       court "shall order that the person forfeit to the
meaning of that language accurately                             United States any property, real or personal,
expresses the legislative purpose" (quoting                     involved in such offense").
United States v. Aleynikov, 676 F.3d 71, 76
(2d Cir. 2012))). 21 U.S.C. § 853(a)(l)                             Second, the Honeycutt Court's concerns
provides that "[a]ny person convicted of a                      that joint and several liability, pursuant to
violation of this subchapter ... punishable by                  § 853, would be contrary to the statute's
imprisonment for more than one year shall                       subsections, are lacking with § 982. See 13 7
forfeit to the United States ... any property                   S. Ct. at 1632. The Honeycutt Court found
constituting, or derived from, any proceeds                     that § 853(p) "la[id] to rest any doubt that the
the person obtained, directly or indirectly, as                 statute permits joint and several liability"
the result of such violation." 21 U.S.C.                        because it demonstrates that "Congress
§ 853(a)(l). 18 U.S.C. § 982(a)(l) provides                     contemplated situations where the tainted
that the "court, in imposing sentence on a                      property itself would fall outside the
person convicted of an offense ... shall order                  Government's reach" and thus set forth
that the person forfeit to the United States any                procedures for confiscation of property "only
property, real or personal, involved in such                    from the defendant who initially acquired the
offense, or any property traceable to such                      property and who bears responsibility for its
property."                                                      dissipation." Id. at 1634.


13
  The district court in Pierce held, without substantial        pursuantto §§ 981 and 982. 2018 WL4179055, at *8.
analysis, that Honeycutt does not affect forfeiture


                                                           12
    Here, § 982(b)(l) provides that the                           laundering offense unless the defendant . . .
"forfeiture of property under this section,                       conducted three or more separate transactions
including any seizure and disposition of the                      involving a total of $100,000 or more in
property and any related judicial or                              any twelve month period."          18 U.S.C.
administrative proceeding, shall be governed                      § 982(b)(2). The Court here agrees with the
by the provisions of section 413 . . . of the                     government that Congress would not have
Comprehensive Drug Abuse Prevention and                           needed to enact this protective provision for
Control Act of 1970 (21 U.S.C. § 853)." 18                        certain individuals who "handled but did not
U.S.C. § 982(b)(1 ).       However, while                         retain the property" unless § 982 actually
§ 982(b)(l) incorporates§ 853(p)'s substitute                     reached such property. (Gov. Reply at 7); see
asset procedures, 14 it does not incorporate                      also Bermudez, 413 F.3d at 307 (finding that
§ 853(p)'s limitation of forfeiture to any                       ·the clear implication of § 982(b)(2) is that a
property described in § 853(a). (See Gov.                         defendant can be subject to forfeiture of
Reply at 6.) Moreover, the Second Circuit                         substitute assets up to the ·amount laundered,
has held that the "'proceeds' limitation of                       even if "he merely laundered the property").
§ 853(a)(l) has no logical connection to                          Therefore, this subsection further clarifies
§ 982(a)(l) forfeitures" and thus, in "the •                      congressional intent.
money-laundering context, § 853(p) defines
what assets may be substituted for assets                            Third, an examination of the amendments
forfeitable under § 982(a)(l)," which are,                       to 18 U.S.C. § 982(a)(l) supports the Court's
broadly, those funds involved in the offense.                    reading of the plain text. When § 982(a)(l)
Bermudez, 413 F.3d at 306. Accordingly,                          was enacted in 1986, the statute provided for
assets that were merely "involved in" the                        forfeiture of "gross receipts the person
offense, pursuant to 18 U.S.C. § 982(a)(l),                      obtained" from the conduct or "which is
can be forfeited.                                                traceable to such gross receipts." Pub. L. No.
                                                                 99-570, § 1366, 100 Stat. 3207-39 (1986).
    Furthermore, the Honeycutt Court's                           However, in 1988, the statute was amended
concern about the liability of low-level                         from requiring a defendant to forfeit "gross
conspirators is addressed by the safe harbor                     receipts" to forfeit funds "involved in [the]
provision in § 982(b)(2). See 137 S. Ct. at                      offense" or "property traceable to such
1631-32. Section 982(b)(2) protects less                         property." Pub. L. No. 100-690, § 6343, 102
culpable money launderers, stating that a                        Stat. 4181, 4374 (1988). 15 This language
defendant may not be ordered to forfeit                          further indicates congressional intent to
substitute assets where he "acted merely as an                   broaden§ 982's scope.
intermediary who handled but did not retain
the property in the course of the money

14
  Section 853(p) provides that, "Paragraph (2) of this           exception, adding the requirement that a defendant
subsection shall apply if any property described in              could not conduct three or more separate transactions
subsection (a), as a result of any act or omission of the        with a total of $100,000 in a twelve-month period in
defendant" cannot be reached for five enumerated                 order to receive its protections. Pub. L. No. 101-647,
reasons. 21 U.S.C. § 853(p)(I).                                  Tit. XIV,§ 1403, 104 Stat. 4789, 4835 (1990). These
                                                                 developments further evince congressional intent for
15
   Congress also enacted the first clause of§ 982(b)(2)          § 982 to apply broadly.
in 1988, protecting the "low-level" money launderer
from having to forfeit substitute assets. Pub. L. No.
100-690, § 6464, 102 Stat. 4375 (1988). Congress
later amended § 982(b)(2) in 1990 to narrow this


                                                            13
     Other courts that have addressed this                   of the evidence, that the sought-after property
issue have reached the same conclusion. See,                 is forfeitable.
e.g., United States v. Miller, No. 17-CR-213,
2019 WL 6792762, at *5 (E.D. Va. Dec. 12,                        1. Forfeitable Assets
2019) (finding that Honeycutt does "not bar
the entry of the preliminary forfeiture order                    The Court grants forfeiture of all three
or forfeiture of the subject properties" under               assets: (1) the Falcon 10 aircraft; (2) the
§ 982(a)(l)); United States v. Fujinaga, No.                 Sugar Mill property; and (3) DCSL, as well
2:15-CR-0198-GMN-NJK,            2019       WL               as the corporate ownership entities in DCSL.
2503939, at *5 n.l (D. Nev. June 17, 2019)                   As discussed in detail below, the Court finds
(finding that Honeycutt does not apply to                    that the government has proven, by a
forfeiture pursuant to § 982(a)(l) because of                preponderance of the evidence, that these
its use of the phrase "involved in" rather than              properties are traceable to defendants' wire
"obtain," "acquired," or "possessed"). 16                    fraud and conspiracy to commit wire fraud.
                                                             Moreover, the properties are forfeitable in
    In sum, the Court finds that the plain text              their entirety as property that was involved
of 18 U.S.C. § 982(a)(l) is materially                       in, and traceable to, defendants' money-
different from 21 U.S.C. § 853(a)(l) and,                    laundering conspiracy. In particular, these
therefore, the Supreme Court's holding in                    properties facilitated money-laundering
Honeycutt is not applicable to § 982(a)(l).                  transactions by providing a cover for the
Accordingly, joint and several liability of                  transfer of proceeds. Finally, the properties
defendants in this case under § 982(a)(l) is                 were involved in the money-laundering
not precluded.                                               transactions in that they were the subject, or
                                                             corpus, of wire transfers or commingled
B. Criminal Forfeiture                                       funds.

    The government seeks forfeiture of: "(1)                     As an initial matter, Constantine does not
legitimate funds that were commingled with                   oppose forfeiture of these assets. In fact, he
fraud proceeds during the course of a money                  concedes that they are forfeitable.
laundering      transaction    and/or    were                (Constantine Opp'n at 15.) Kenner, in turn,
commingled with fraud proceeds so as to                      states that he "ignored [the Falcon 10 and
conceal or disguise the source of the                        Sugar Mill] portion of the forfeiture
proceeds; (2) any property, real or personal,                demands." (Kenner Opp'n at 216.)
that facilitated a money laundering offense;                 Regardless of these concessions, the Court
and (3) any property, real or personal, that                 finds that forfeiture is appropriate as the
was the subject, or corpus, of the purchase or               evidence demonstrates that defendants stole
sale for which the proceeds were wired."                     or diverted funds for their purchases.
(Gov. Mot. at 8.) The Court finds that the
government has shown, by a preponderance                         Specifically, as to the Falcon 10 aircraft,
                                                             defendants diverted funds from the GSF 17 -

16
  As noted supra, the Fourth Circuit has also held in        fraudulent schemes: ( l) the Hawaii Project, whereby
an unpublished, nonprecedential opinion that                 investors were told funds would go to Hawaii land
Honeycutt does not apply to forfeiture pursuant to           development; (2) "Eufora," a prepaid credit card
§ 982(a)(l). See A/quza, 722 F. App'x at 349.                company run by Constantine where investor funds
                                                             were used for personal benefit; and (3) the GSF, where
17 As noted supra, defendants were convicted of
participation in a conspiracy involving three


                                                        14
that were meant to be used for litigation                       funds. (See GX 2101; FORF 93.) For
against Jowdy - for its purchase without                        instance, Ethel Kaiser wired $300,000 to the
investors' knowledge or authorization. (See                     Kau Holding Company LLC ("Kau
GXs 80, 1102, 4203, 4222; Trial Tr. at 391,                     Holding") to fund the Hawaii Project; in
423-29, 687-99, 1815, 2175, 2749-51, 2833,                      particular, the funds were intended for the
3052.) For the Sugar Mill property, Kenner                      purchase of the Waikapuna property. (See
diverted the victims' lines of credit, again                    GX 2019; Trial Tr. at 932-33). Instead,
without authorization, for its purchase. For                    Kenner laundered a portion of these funds
example, on February 23, 2005, Kenner                           through the Ula Makika and Baja
transferred $400,000 from Sergei Gonchar' s                     Development accounts before they were
("Gonchar") line of credit 18 to the Little Isle                wired to Propiedades DDM, the DCSL
IV LLC ("Little Isle IV") account. (See GXs                     subsidiary account. (See GX 2102.)
2015, 2139.) $380,000 was then wired from
the Little Isle IV to Title Guaranty Escrow                         Accordingly, these properties are
services (see GX 2015), with $350,000 going                     forfeitable under 18 U.S.C. § 981(a)(l){C), as
towards Sugar Mill's purchase (see FORF 19                      they are proceeds from defendants' wire
56, 93, 94). As set forth at trial and this                     fraud that they "would not have but for the
Court's October 13, 2017 Order (ECF No.                         criminal offense." Nicolo, 597 F. Supp. 2d at
501 ), the Little Isle IV account - in                          346 (quoting Grant, 2008 WL 4376365, at *2
conjunction with the Ula Makika LLC ("Ula                       n.1).
Makika") account - was created for the
Hawaii Project.          Victims were told                          However, even assuming arguendo that
investment funds would be wholly for                            § 981 does not support forfeiture, the assets
Hawaiian land development, but the funds                        are forfeitable under § 982(a)(l) as they
were repeatedly diverted to               other                 facilitated defendants' money laundering,
unauthorized uses (e.g., several transfers to                   and disguised the proceeds of the fraud. First,
Constantine's        company,      Constantine                  Constantine used GSF funds to pay
Management Group Ltd. ("CMG")). (See                            additional expenses (i.e., insurance premiums
Order at 50.)20 Additionally, lines of credit                   and renovations) for the Falcon 10 (see GXs
were extended in victims' names, without                        80, 1102, 3941-47, 4203, 4222; Trial Tr. at
authorization, and were wired to the Little                     3302, 3374, 3805-06, 3808, 3816), and courts
Isle IV account before being laundered                          have held that property can be forfeited when
through the Ula Makika account for                              fraud proceeds are used to pay for expenses
unauthorized uses, such as the property                         or improvements to that property, see, e.g.,
purchases discussed below. (See, e.g., Order                    United States v. Schlesinger, 261 F. App'x
at 7; Trial Tr. at 381-431; GX 2003.)                           355, 361 (2d Cir. 2008) (holding that
                                                                forfeiture of real property was appropriate
   Finally, as to DCSL, its purchase was also                   where fraud proceeds were used to pay lease
made with other stolen or diverted client                       and taxes on real property).

                                                                19
defendants induced investment to fund litigation                   Citations to "FORF'' refer to the exhibits admitted
against developer Jowdy but money was diverted for              at the forfeiture hearing.
unauthorized and personal uses.
                                                                20
                                                                   As relevant here, stolen funds were repeatedly
18
   Gonchar testified at trial that he was unaware of any        laundered through the Little Island IV, Ula Makika,
existing line of credit existing in his name. (Trial Tr.        and CMG accounts before funds were used for
at 4845-56.)                                                    unauthorized property purchases.



                                                           15
    Second, as to Sugar Mill, the victims' line            (noting that "legitimate money ... serve[s] to
of credit funds were laundered through the                 further disguise the source of the illegitimate
Little Isle IV account before they were sent               funds and make the proceeds of the [criminal]
on for purchase. (See OXs 2015, 2139.)                     scheme more difficult to trace, and thereby
Accordingly, because the evidence shows                    facilitate [a claimant's] money laundering
"some direct financial link between                        scheme"). 21
[defendants'] money laundering and [their]
real property," forfeiture is warranted. See                   DCSL was also purchased using diverted
Nicolo, 591 F. Supp. 2d at 355-57 (citing                  loan money. As explained in detail below,
United States v. 10.10 Acres on Squires Rd,                defendants mortgaged a Hawaiian property,
386 F. Supp. 2d 613, 617 (M.D.N.C. 2005)                   purchased with client funds, to secure a $3
("Real property is involved in a money                     million promissory note loan from Centrum
laundering offense if laundered funds are                  Financial Services ("Centrum"). {Trial Tr. at
used to make payments toward purchase of                   2698.) This loan was financed using clients'
the property and to pay for improvements.")).              lines of credit. (See OXs 2021, 2133, 2135,
                                                           2136, 2137, 2422.) Although the loan was to
     Finally, as to DCSL, defendants used                  be used exclusively for Hawaiian property
pooled tainted and untainted funds for its                 development (see OX 3703), $1.5 million
purchase. For example, with KAJ Holdings                   was diverted, without authorization, from the
LLC, which owns part of DCSL, LLC, and is                  Little Isle IV account to Propiedades DOM
managed by Jowdy, Kenner diverted client                   for DCSL' s down payment (see OX 2013;
funds intended for other investments, while                4/4/16 Forf. Tr. at 77-80). 22 Accordingly,"
also borrowing legitimate client money for                 DCSL and the corporate entities created to
capital contribution towards DCSL' s                       facilitate its purchase are forfeitable as they
purchase. (See OX 2101; 3/9/16 Forf. Tr. at                are "traceable to" forfeitable property. See
80; FORF Chart 26.) This commingling of                    Nicolo, 591 F. Supp. 2d at 348 (quoting
clean and illicit funds makes defendants'                  Bornfield, 145 F.3d at 1134).23
"prohibited conduct less difficult" and thus
facilitates the money-laundering conspiracy.                   Although Kenner claims that Baja
Schlesinger, 396 F. Supp. 2d at 272; see also              Ventures 2006' s capital contribution came
Nicolo, 591 F. Supp. 2d at 351 (finding                    from "clean, non-co-mingled [sic] sources of
forfeiture of commingled funds proper when                 Baja Ventures 2006 funds" and therefore are
defendant pooled the funds to "disguise" his               not forfeitable (Kenner Opp'n at 8), this
illegal scheme); United States v. Contents of              argument is without merit. First, even
Account Numbers 208-06070 & 208-06068-                     assuming arguendo that Baja Ventures is a
1-2, 841 F. Supp. 329, 335 (S.D.N.Y. 1994)                 completely clean fund, the fact that one of

21                                                         22
   The Court also notes that there is additional              Kenner even conceded at trial that Centrum Loan
evidence supporting forfeiture of DCSL (e.g., the          funds were used for DCSL's purchase. (See Trial Tr.
laundering and use of Jozef Stumpel's money to fund        at 4637.)
DCSL's purchase without receiving any ownership
interest). (See OX 2102; FORF 36.) However, this           23The forfeiture of the DCSL property will be subject
additional evidence is unnecessary to support the          to the preliminary forfeiture order's carve-outs
Court's determination, based upon other evidence in        (discussed at various conferences) that attempt to
the record, that DCSL is forfeitable.                      protect third-party ownership, timeshare membership,
                                                           and the property right interests of innocent third
                                                           parties. (See ECF Nos. 693-1, 693-2.)



                                                      16
Kenner' s DCSL' s ownership vehicles "may                       counting. The government requested that
have contained some untainted funds cannot                      defendants be held jointly and severally
in itself defeat the government's forfeiture                    liable for $36,739,048.59. Thereafter, the
claim; were it otherwise, it would be all too                   government provided updated figures to
easy to avoid the reach of the                                  reflect additional deductions that avoid
forfeiture statutes." Nicolo, 597 F. Supp. 2d                   double counting. (ECF No. 799.)
at 354-55; see also Portillo, 2019 WL
1949861, at *2-3 (holding that "otherwise                       On January 22, 2020, the Court held a status
'clean' property used to conceal or otherwise                   conference, at which it raised concerns about
facilitate money laundering is also                             the scope of the money judgment based upon
forfeitable"). Second, even Baja Venture's                      the evidence, and instructed the government
"clean" capital accounts would be forfeitable,                  to submit revised charts outlining the money
as they helped to facilitate DCSL' s purchase                   judgment amount for each defendant
by concealing the tainted funds.          See                   separately. Specifically, the Court directed
Contents of Account Numbers 208-06070 &                         the government to provide a chart for
208-06068-1-2, 847 F. Supp. at 335.                             defendant Kenner that included only monies
                                                                or funds related to the following frauds: the
    In sum, the government has shown, by a                      GSF, victims' lines of credit, the Hawaii
preponderance of the evidence, that the                         Project money, the Eufora Fraud, and the
Falcon 10 Airplane, Sugar Mill, and DCSL                        Centrum Loan Fraud. In response, the
properties were both traceable to and                           government revised the calculations for
facilitated defendants' wire fraud and money-                   Kenner (ECF No. 799), which are reproduced
laundering conspiracies. Accordingly, the                       below:
Court grants forfeiture of these assets. 24
                                                                 Forfeitable Asset             Money Judgment
     2. Forfeiture Money Judgment
                                                                 GSF                           $2,514,853.00
   The government also seeks a forfeiture                        Victims' Lines of             $9,151,542.00
money judgment, originally in the amount of                      Credit
$36,739,048.59. This amount comprised                            Hawaii Project                $2,415,000.00
proceeds from the Frailes property, the three                    Eufora Frauds                 $1,625,000.00
Palms Units, Del Mar, the GSF, the Hawaii                        Centrum Loan Fraud            $2,000,000.00
Project, the victims' lines of credit, the                       Total for Kenner              $17,706,395.00
Eufora Fraud, and the Centrum Loan Fraud,
and included deductions to prevent double

24
   The Court recognizes that certain third parties,             forfeiture." Schlesinger, 396 F. Supp. 2d at 273 (citing
notwithstanding efforts taken by the Court to minimize          Fed. R. Crim. P. 32.2(c)). Rather, "[t]he extent of the
the impact of the DCSL forfeiture on innocent third             defendants' interest in the property and any other
parties, are still concerned about the impact of the            party's interest will be decided, if necessary, in an
forfeiture on their property rights. (See, e.g., ECF No.        ancillary hearing." Id; see also Pacheo v.
697.) Although some of Kenner's clients knowingly               Serendensky, 393 F.3d 348, 351 (2d Cir. 2004). As
and voluntarily contributed money to CSL Properties             discussed at the conferences, the Court intends to
for the purpose of obtaining DCSL (see FORF 93), this           move forward with the ancillary hearings in an
does not, at this time, affect the forfeiture analysis          expeditious manner in order to minimize any negative
because "the extent of the [defendants'] ownership or           impact to the property rights of innocent third parties.
interest in the property is not at issue in determining
whether the court should enter a preliminary order of


                                                           17
    For Constantine, the updated chart from                      the amount set forth above) because the value
the government (ECF No. 795), reflects                           of those funds are traceable to defendants'
proceeds from the following frauds: the GSF,                     wire fraud and conspiracy to commit wire
the Hawaii Project, the Eufora Fraud, and the                    fraud violations, and that were involved in,
Centrum Loan Fraud:                                              and traceable to, defendants' money-
                                                                 laundering conspiracy. The Court, however,
Forfeitable Asset              Money Judgment                    reaches a different conclusion as to
GSF                            $2,514,853.00                     Constantine with respect to forfeiture of the
Hawaii Project                 $2,415,000.00                     proceeds from the lines of credit. As
Eufora Frauds                  $1,625,000.00                     discussed in detail in the Court's October 13,
Centrum Loan Fraud             $2,000,000.00                     2017 Memorandum and Order, "the Hawaii
Total for Constantine          $8,554,853.00                     Project evidence showed a long-running and
                                                                 multi-faceted scheme in which Constantine
                                                                 played an integral role by (1) siphoning funds
    As set forth below, the Court finds that                     intended to finance that development; (2)
both defendants are jointly and severally                        manufacturing a fraudulent pretext for those
liable for the proceeds from the following                       payments; and (3) securing additional
funds: (1) GSF; (2) Hawaii Project; (3) the                      funding for the Hawaii Project via loan
Eufora Fraud; and (4) the Centrum                                proceeds that he subsequently diverted to his
Loan Fraud. 25 More specifically, the Court                      and Kenner's benefit." (Order at 52, ECF
concludes that the government has proven, by                     No. 501.) Thus, there is no question that
a preponderance of the evidence, that these                      Constantine was involved in the conspiracy
funds (in the amounts set forth above) are                       to defraud the victims with respect to the
proceeds of defendants' wire fraud and                           Hawaii Project, and in a conspiracy to
conspiracy to commit wire fraud, and                             launder that money. However, there is no
property that facilitated money laundering                       evidence that, as part of that conspiracy,
transactions and was involved in money                           Constantine understood that Kenner was
laundering transactions. 26                                      going to create, and then utilize in a
                                                                 fraudulent manner, lines of credit as part of
    Second, the Court concludes that the                         that conspiracy. Therefore, under existing
government has proven that Kenner is liable                      case authority discussed below, the Court
for a money judgment for the full amount of                      concludes that Constantine should not be
the proceeds of the victims' lines of credit (in

25 As the government argues, Kenner and Constantine
                                                                 26With respect to the wire fraud, the Court again notes
"should each be held liable for the full proceeds and,
therefore, the imposition of joint and several co-               that, even if Honeycutt applies to § 98 I (a)(l )(C),
conspirator liability is not necessary." (ECF No. 780            Kenner and Constantine are jointly and severally liable
at 2.) Nevertheless, the government requests that                for the entire amount of the forfeiture of these funds
defendants be held jointly and severally liable in order         because Kenner was the mastermind of the entire
to conform with the Second Circuit's decision in                 conspiracy, and Constantine exercised substantial
United States v. Tanner. (Id. (citing 942 F.3d at 67-            control and supervision over these aspects of the
68).) For the purpose of these funds, although the               conspiracy, such that joint and several liability is
Court agrees with the government regarding the                   warranted (see supra at 7 n.8).
liability of defendants, the Court (as the government
requests) holds them jointly and severally liable for the
GSF funds, the Hawaii Project funds, the Eufora
funds, and the Centrum Loan funds in order to prevent
double recovery.


                                                            18
subject to forfeiture of the proceeds from the              the wire fraud conspiracy and money-
lines of credit. 27                                         laundering conspiracy as it relates to the
                                                            proceeds from the following funds: the GSF,
     Third, the Court concludes that neither                the Hawaii Project, the Eufora Fraud, and the
defendant must forfeit proceeds from the                    Centrum Loan Fraud.
Frailes property, the Palms Units, or Del Mar,
in light of the fact that the government has not                As explained supra, Honeycutt does not
demonstrated that the investments in those                  apply to forfeiture of money laundering
properties that did not originate from the                  proceeds. Nevertheless, even though joint
Hawaii Project were the product of fraud by                 and several liability would therefore apply,
either defendant, or that they were used to                 the Court concludes that the proceeds that the
facilitate or conceal the money-laundering                  government seeks for forfeiture from
conspiracy. The Court does conclude that the                Constantine related to the victims' lines of
diversion of the Hawaii Project money into                  credit were not reasonably foreseeable to
these properties (as well as the Falcon 10,                 Constantine.         See United States v.
GSF, and DCSL) was part of the money                        Contorinis, 692 F.3d 136, 147 (2d Cir. 2012)
laundering scheme and, thus, the Hawaii                     ("[A] court may order a defendant to forfeit
Project money (and the lines of credit money                proceeds received by others who participated
as to Kenner) is part of the forfeiture.                    jointly in the crime, provided the actions
However, the government did not prove that                  generating those proceeds were reasonably
the other non-Hawaii Project money invested                 foreseeable to the defendant"); Fruchter, 411
in these properties by various individuals was              F.3d at 384 (affirming the district court's
part of the fraud (and did not seek to prove                forfeiture amount and noting that "the
that at trial or at the forfeiture hearing). Nor            [district] court took care to exclude from the
did the government prove that those                         forfeiture amount any proceeds from conduct
additional monies were placed in these                      of which [the defendant]-as the government
properties to conceal or facilitate the                     conceded - was not aware and had no reason
diversion of the Hawaii Project money to                    to be aware").
those same properties. In other words, with
respect to monies invested in these properties                  First, to the extent the government says
that were not from the Hawaii Project, the                  that Constantine was the mastermind of the
GSF, or the lines of credit, the government                 entire scheme (including the lines of credit)
did not demonstrate that defendants "pooled                 along with Kenner (Gov. Reply at 8 n.6), the
the funds to facilitate or 'disguise' [their]               Court disagrees. The evidence established
illegal scheme." Nicolo, 597 F. Supp. 2d at                 that Kenner was responsible for opening and
351 (quoting Puche, 350 F.3d at 1153).                      managing the Northern Trust lines of credit.
                                                            (See, e.g., Tr. at 2065-66 (Owen Nolan); Tr.
         a. Constantine's Money Judgment                    at 2725-28 (Steven Rucchin).) Despite
                                                            Constantine's participation in other aspects
    Based on the evidence submitted at trial                of the Hawaii Project, it was Kenner who
and at the forfeiture hearing, the Court finds              devised this part of the plan and acquired
that Constantine was personally involved in                 these proceeds, as demonstrated at trial.

27
  Although the government alleged that Constantine          responds that money he received from the Hawaii
conceded that he participated in the Palms Units            Project "originated from the money Kenner obtained
investment and obtained lines of credit proceeds            from the hockey players' lines of credit" unbeknownst
during the course of that alleged fraud, Constantine        to him. (ECF Nos. 795, 801.)


                                                       19
     Second, not only was Constantine not the                        With respect to the lines of credit, the
mastermind as it related to the lines of credit,                 Court finds that Kenner is individually liable
but also the fraudulent use of the lines of                      for such proceeds, given his explicit role in
credit by Kenner was not reasonably                              opening and managing the lines of credit in a
foreseeable to Constantine. There is no                          fraudulent manner and laundering the
evidence in the record that demonstrates that                    proceeds of that fraud through various other
Constantine knew that Kenner was                                 accounts and entities.
improperly opening the lines of credit, or that
he was aware of what Kenner was doing with                           As to the Palms Units, Del Mar property,
them. To the contrary, witnesses and victims                     and Frailes property, the government did not
testified that Constantine was not involved                      prove these alleged frauds with respect to the
with these accounts. 28 (See, e.g., Tr. at 811                   money from other sources that funded these
(Kristin Peca); Tr. at 922-23 (Aaron                             properties (i.e., beyond the funds that were
Mascarella).)                                                    the subject of the trial, such as the lines of
                                                                 credit and the Hawaii Project money). In
    Accordingly, the Court concludes that                        particular, the government did not
Constantine is only jointly and severally                        demonstrate that the additional funds that
liable for the GSF funds, the Hawaii Project                     Kenner obtained from investors that were
Funds, the Eufora Fraud, and the Centrum                         specifically earmarked for these properties -
Loan Fraud. As to these funds, the evidence                      namely, the Palms Units, Del Mar, or Frailes
was clear that Constantine was fully aware                       - for which no fraud was proven, were
of, and involved in, the fraud and money                         intended to conceal the ill-gotten proceeds
laundering related to these funds (as outlined                   from lines of credit.       Thus, the Court
in detail in the Court's October 13, 2017                        concludes that this independent money that
Memorandum and Order).                                           was invested into these properties was not
                                                                 used in any meaningful way to conceal or
          b. Kenner's Money Judgment                             facilitate the underlying money-laundering
                                                                 conspiracy. Instead, the Court finds that
    Turning to Kenner' s liability, the Court                    Kenner's goal with these proceeds was to
concludes that the government has proven                         legitimately invest the funds, not improperly
that he is liable for a money judgment with                      divert them or conceal illicit money
respect to the following funds, which were                       laundering.
part of the wire fraud and wire fraud
conspiracy, as well as the money-laundering                          3. Evidence Supporting the Money
transactions       and     money-laundering                             Judgments
conspiracy: the GSF, the Hawaii Project, the
victims' lines of credit, the Eufora Frauds,                         Although the evidence supporting the
and the Centrum Loan Fraud.                                      convictions regarding the fraud and money
                                                                 laundering counts against each defendant is
                                                                 discussed in great detail in the Court's
28
  Similarly, Constantine is not liable for the forfeiture        he would also not be liable for the same reasons the
of funds (unrelated to the GSF funds, the Hawaii                 Court finds Kenner not to be liable for a money
Project funds, the Eufora funds, and the Centrum Loan            judgment as to those properties (discussed supra).
funds) which were invested by Kenner and others in
properties such as the Palms Units, Del Mar, and
Frailes properties. Constantine was not involved in
those independent investments and, even if he were,


                                                            20
October 13, 2017 Memorandum and Order,                       is warranted. Specifically, victims were
the Court summarizes the evidence below in                   induced to contribute to the GSF under the
order to explain how the government has met                  guise that these funds were to be used for
its burden of proof under the legal standard                 litigation against Jowdy. (See Trial Tr. at
for forfeiture with respect to the forfeiture                423-29, 687-88, 2175, 3052-53, 2833-36,
money judgment that the Court is imposing                    2749-51.) However, defendants diverted this
against each defendant.                                      money for unauthorized and personal
                                                             purposes. (FORF 1; GXs 80, 1102.) 30 As
          a. Global Settlement Fund                          explained supra, GSF funds were also tied to
                                                             the Falcon 10 airplane. (See GXs 80, 1102,
    The government argues that defendants                    4203, 4222).
are liable for $2,514,853 as to the GSF.
(ECF Nos. 795, 799.) 29 In particular, the                       Accordingly, forfeiture is warranted on
government asserts that defendants are                       two independent grounds. First, defendants
jointly and severally liable for a money                     would not have received these investment
judgment in that amount because it                           proceeds but for their fraudulent conduct in
represents:                                                  that the victims were tricked into a sham
                                                             investment, and a "defendant may be ordered
     the GSF money that is proceeds of                       to forfeit all monies received by him as a
     defendants'      wire     fraud    and                  result of the fraud." Uddin, 551 F.3d at 181.
     conspiracy to commit wire fraud, and
     is property that facilitated money                          Second, the monies in the GSF were
     laundering transactions (i.e., made the                 commingled with other tainted funds such as
     wire transfers of proceeds and                          the diverted clients' lines of credit and
     commingled funds less difficult or                      Centrum Loan funds and used to purchase
     more or less free from obstruction),                    properties, thus facilitating the money-
     was involved in money laundering                        laundering conspiracy by making the illegal
     transactions (i.e., was the subject, or                 scheme more difficult to discover (both in the
     corpus, of wire transfers of proceeds                   commingling and the purchase of property).
     and commingled funds), and was                          (See, e.g., Trial Tr. at 4015-18; GX 80.)
     involved in defendants' money                           Accordingly, the Court grants a money
     laundering conspiracy.                                  judgment of $2,514,853 against both
                                                             defendants jointly and severally under both
(Gov. Mot. at 53.)                                           § 98l(a)(l)(C) and§ 982(a)(l).

   The Court finds that the government has                      Constantine objects to this proposed
proven that inclusion of these funds in a                    money judgment. Although Constantine's
money judgment in the amount of $2,514,853                   arguments are based on a misguided reading

29
  Originally, the government requested $2,394,853.           evidence that defendants also used GSF funds for
(Gov. Mot. at 60). The higher figure set forth above,        other unauthorized personal uses, including rent and
based upon the Court's direction to the government to        legal assistance. (See Order at 59-61, ECF No. 501;
submit a calculation that excludes certain other             Trial Tr. at423-29, 1660-61, 1669-70, 1815, 2175-76,
properties, now includes funds that were initially           2749-51, 2833-36, 3052-53; FORF I; GX 80.)
deducted to avoid double counting.
30
  As set forth in this Court's Order denying
Constantine's Rule 29 motion, there was ample


                                                        21
of Honeycutt, the Court will briefly address                  Sabhnani, 599 F.3d 215, 263 (2d Cir. 2010)
their merits. As to the GSF, Constantine                      (noting that the Second Circuit has upheld a
argues that because Gonchar's contributions                   civil forfeiture against a building owner who
to the GSF exceeded those used for                            was "willfully blind" to the fact that the
Constantine's benefit, and because Gonchar                    building was used to facilitate drug
authorized Constantine to use these funds for                 trafficking (internal quotation. marks
various purposes, he did not "acquire" any                    omitted))). 32 The Court rejects Constantine's
forfeitable funds. (Constantine Opp'n at 13.)                 recycled arguments here and finds that the
This argument is unavailing. Essentially,                     GSF funds are forfeitable as they were
Constantine maintains his previously rejected                 "integral to the fraud" by inducing the
argument that Gonchar was not a fraud                         investment of legitimate funds, and these
victim. 31 In this Court's Order denying                      funds, in tum, "facilitated the money
Constantine's Rule 29 motion, it held that "it                laundering" by disguising other stolen funds.
was the jury's prerogative to reject Gonchar's                See Schlesinger, 396 F. Supp. 2d at 272.
testimony that he permitted Constantine to
use all of his funds for personal expenditures,                        b. Hawaii Project Monies
especially given his initial answer" that he
could not recall giving Constantine such                          The government asserts that defendants
permission. (Order at 60, ECF No. 501.)                       are liable jointly and severally for a money
This Court further held that "[i]nsofar as                    judgment in the amount of $2,415,000 for the
Constantine contends that Gonchar' s                          victims' investments in the Hawaii Project.33
subsequent contributions [to the GSF]                         (ECF Nos. 795, 799.) The Court agrees.
account for that differential, Gonchar' s                     These investments (see FORF 1; GXs 2101,
testimony and bank records contradict that                    2106), were meant for the Hawaii Project
argument." (Id.) There was ample evidence                     (see, e.g., Trial Tr. at 2720-26, 3035-37,
indicating that Constantine's "withdrawals                    3479-82, 4846-48), but were diverted to other
still eclipsed [Gonchar's] deposits." (Id. at                 purposes that were not authorized by the
61, ECF No. 501; Trial Tr. at 4820-23; GXs                    victims. Thus, the diverted funds are subject
80, 767, 1102.)                                               to forfeiture under§ 981(a)(l)(C).

 Although Constantine "insists on his                         Moreover, the entire amount of the fund is
relative lack of culpability, his 'willful                    subject to forfeiture as part of the money
participation' in th[e] conspiracy, even if less              laundering offense under § 982(a)(l). As
egregious than that of his codefendants, is                   explained supra, as part of the Hawaii
sufficient to support the forfeiture." United                 Project,   defendants       placed      clients'
States v. Viloski, 814 F.3d 104, 113-14 (2d                   investment funds in the Little Isle IV account.
Cir. 2016) (quoting United States v.                          However, these funds - as well as the

31
   This argument is repeated regarding the Eufora
                                                              33
funds where Constantine argues that Gonchar' s                  The amount originally requested by the government
$100,000 contribution should be deducted from the             was $2,370,000. (Gov. Mot. at 55-56.) This higher
forfeitable amount "because he is not a crime victim."        amount includes proceeds that were originally
(Constantine Opp'n at 14.)                                    deducted to prevent double counting.
32
  The Court highlights that Constantine previously
conceded that he "did play a significant role" in the
GSF objective of the fraud conspiracy. (Constantine's
Rule 29 Mot. at 14, ECF No. 346.)


                                                         22
Centrum Loan funds - were used in a                       37, 3479-82, 4846-48).           However, as
fraudulent and unauthorized manner and                    discussed in detail in the Court's October 13,
repeatedly laundered (see, e.g., Trial Tr. at             2017 Memorandum and Order, and supra,
2065, 2721, 4845-56), to facilitate numerous              Kenner diverted line of credit funds for
property purchases such as DCSL and Sugar                 unauthorized and fraudulent purposes. The
Mill (see, e.g., GXs 1751, 2101, 2109, 2138;              lines of credit funds were also commingled
2/12/16 Forf. Tr. at 51-53; 3/9/16 Forf. Tr. at           by Kenner with other investment funds and
26-28; FORF 13, 56, 93). Because the                      stolen Centrum Loan funds in the Little Isle
evidence indicates clear intent to launder                IV and Big Isle IV accounts. Moreover, the
these monies, the funds were "involved in"                establishment of the lines of credit was "the
the money-laundering offense and are                      outgrowth of [the defendant's] fraudulent
forfeitable. 18 U.S.C. § 982(a)(l); see also              beginnings." United States v. Warshak, 631
Nicolo, F. Supp. 2d at 351 (finding that the              F.3d 266, 332 (6th Cir. 2010). Thus, even
"corpus of a money-laundering conspiracy is               assuming arguendo that some of the lines of
the funds that the defendant conspired to                 credit were used for a legitimate purpose
launder" (quoting United States v. Huber,                 (namely, the funding of the Hawaii Project)
404 F.3d 1047, 1056 (8th Cir. 2005))). 34                 those funds are still forfeitable because they
Moreover, the mere fact that some of these                were obtained by the overall fraud. The
funds were used for legitimate purposes, such             Court also notes that even where the funds
as the purchase of the Honu' apo property as              were used for a legitimate purpose (such as
part of the Hawaii Project, does not make                 the Honu' apo property in Hawaii), that
forfeiture improper. Again, legitimate uses               property was then used by Kenner to secure
do not vitiate forfeiture if those funds                  the $3 million Centrum Loan, which funds
"disguised" or facilitated the money-                     were diverted and launder~d.
laundering conspiracy. 35 See Portillo, 2019
WL 1949861, at *2-3.                                          In sum, the Court finds that Kenner used
                                                          the lines of credit funds for fraudulent
         c. Victims' Lines of Credit                      purposes, and to facilitate money laundering
                                                          transactions and the overall money-
    The government argues that defendants                 laundering conspiracy. Thus, the Court finds
are liable for a money judgment in the                    Kenner is liable for a money judgment in the
amount of $9,151,542 for the victims'                     entire amount of the lines of credit under
established lines of credit. 36 (ECF No. 799.)            § 981(a)(l)(C) and§ 982(a)(l).
As with the actual investments obtained, the
lines of credit extended by bonds and equities                As stated above, the Court finds that the
(see FORF 1), were meant for the Hawaii                   lines of credit proceeds were not reasonably
Project (see, e.g., Trial Tr. at 2720-26, 3035-           foreseeable to Constantine. See Contorinis,

34
   Forfeiture is also appropriate given that these
diverted funds were commingled with stolen Centrum        36  Regarding the victims' lines of credit, the
Loan funds, helping to conceal the Centrum Loan           government deducted line of credit funds that were
fraud.                                                    used to purchase the forfeitable real property. (See
                                                          Gov. Mot. at 55 n.9.) In addition, the original amount
35
   The Court also recognizes that the purchase of         requested for these assets was $6,296,542. (Gov. Mot.
Hawaiian property allowed for defendants to secure        at 55-56.)
the $3 million Centrum Loan, only adding to the
money-laundering conspiracy. (See GXs 3703, 3712,
3716, 903 IC.)


                                                     23
  692 F.3d at 147. Although there was ample              finds that the evidence supports forfeiture of
  evidence at trial demonstrating Constantine's          the Eufora funds under § 981(a)(l)(C) and
· participation in the overall conspiracy to             § 982(a)(l). First, defendants would not have
  defraud the victims of their Hawaii Project            received these investment proceeds but for
  money (and launder the proceeds of that                their fraudulent conduct, see Uddin, 551 F.3d
  fraud), as discussed supra, there was no               at 181, and the Eufora funds were
  evidence to demonstrate that Constantine was           commingled with other tainted funds before
  aware, or had reason to be aware, of the way           being used to purchase properties, thereby
  in which Kenner opened and managed these               disguising and facilitating the money-
  lines of credit, such that he should be liable         laundering conspiracy - both with the
  for such funds for forfeiture purposes. See            commingling and property purchases (see,
  Fruchter, 411 F.3d at 384. Accordingly, the            e.g., Trial Tr. at 4015-18; GX 80).
  Court finds that only Kenner is liable for this        Accordingly, the Court grants a money
  portion of the money judgment related to the           judgment of $1,625,000.
  victims' lines of credit.
                                                              Again, Constantine mistakenly argues
          d. Eufora Fraud Funds                          that only the unlawful proceeds he actually
                                                         "obtained" should be forfeited. Constantine
     The government seeks a money judgment               concedes that $725,000 of Eufora investor
 of $1,625,000 for the funds that defendants             money was placed in an account controlled
 gained from the Eufora fraud victims. (Gov.             by him, but argues that Gonchar's money
 Mot. at 57-58; ECF Nos. 795, 799.)                      (i.e., $100,000) should not be included
                                                         because he is not a "crime victim."
     Based upon the evidence in the record,              (Constantine Opp'n at 14.)           First, as
 the Court finds that the government has                 explained supra, the Court does not agree
 proven that a forfeiture money judgment in              that Gonchar was not a crime victim. After
 this amount is warranted against both                   being lied to, he invested in Eufora and
 defendants jointly and severally.         Both          received nothing in return. (Trial Tr. at 677-
 defendants were integrally involved in the              79.) Second, even if the Court were to accept
 Eufora fraud (see, e.g., Order at 52-56, 66),           Constantine's argument that Gonchar's funds
 which induced victims to invest in a sham               were "legitimate," the Eufora investment
 company that purportedly sold prepaid credit            funds, as a whole, would be forfeitable
 cards with credit builders (see OX 210).                because "the commingling of tainted funds
 These funds were instead diverted to                    with legitimate money . . . facilitates the
 Constantine's CMG and Kenner' s personal                laundering       and     enables      it    to
 bank accounts. (Trial Tr. at 675-79, 1913-18;           continue." Certain Funds on Deposit in
 GXs 760, 1706.) As discussed supra, the                 Account No. 01-0-71417, Located at the
 CMG bank account was used for numerous                  Bank ofNew York, 769 F. Supp. at 84-85; see
 property purchases (see, e.g., GXs 1753,                also Contents of Account Numbers 208-
 4408; 2/12/16 Forf. Tr. at 33), and contained           06070 & 208-06068-1-2, 847 F. Supp. at
 other stolen funds such as the diverted line of         335 (noting that "legitimate money . . .
 credit money (2/12/16 Forf. Tr. at 45, 50, 82-          serve[s] to further disguise the source of the
 83; GX 1751).                                           illegitimate funds and make the proceeds of
                                                         the [criminal] scheme more difficult to trace,
   For the same reasons that support the                 and thereby facilitate [a claimant's] money
 money judgment of the GSF funds, the Court              laundering scheme"). Thus, the Court finds



                                                    24
that the money judgment for the Eufora funds                    forfeitable in a money judgment under
is warranted.                                                   § 981(a)(l)(C).      Moreover, the Centrum
                                                                Loan funds facilitated the money-laundering
          e. Centrum Loan Funds                                 conspiracy by assisting with the property
                                                                purchases, which further concealed the
    The government asserts that defendants                      illegal conduct. (See, e.g., GXs 2013, 2018,
are liable for a money judgment in the                          2102, 4408.) 38 These funds are thus also
amount of $2,000,000, representing the                          forfeitable in their entirety under§ 982(a)(l)
Centrum Loan funds that defendants                              because: (I) defendants intended to launder
unlawfully diverted and laundered for the                       these diverted funds in order to finance their
purchase of certain properties, including the                   purchases; and (2) the diverted funds
DCSL. (See ECF Nos. 795, 799; GXs 2013,                         facilitated the money-laundering conspiracy
2102; Trial Tr. at 4637.)37                                     by providing significant capital and
                                                                disguising the illegal scheme through
     The Court finds that the government has                    property purchases.
proven that these funds are forfeitable as part
of a money judgment against both defendants                         Accordingly, the Court holds that
jointly and severally. Specifically, the                        defendants are jointly and severally liable for
evidence shows that defendants secured a $3                     a $2,000,000 money judgment from the
million loan from Centrum Financial by                          Centrum Loan funds.
mortgaging the Honu'apo property. (See
GXs 3703, 3712, 3716.) As mentioned                             C. Defendants' Oppositions
earlier, although these funds were to be used
exclusively for the Hawaiian property                               Defendants have filed numerous written
development (see OX 3703), defendants,                          submissions with the Court opposing the
nonetheless, repeatedly diverted and                            government's forfeiture motion. Although
laundered Centrum Loan funds through the                        the Court finds all of the arguments to be
Little Isle IV, Propiedades DDM, the Ula                        without merit as it relates to the forfeiture
Makika, CMG, and Baja Development                               being ordered by the Court in this
accounts. (See GXs 2013, 2102). According                       Memorandum and Order, the Court will only
to the "Statement of Use of Loan Proceeds"                      focus here on defendants' main arguments.
for the Centrum Loan, the loan money was to
be used "exclusively" for the development of                         1. Kenner' s Opposition
the Hawaii property (OX 3703), but then was
diverted to these other uses (including the                         Kenner' s lengthy opposition and
down payment on the purchase of DCSL)                           numerous      supplemental      submissions
without the knowledge of defendants' clients.                   primarily attack the underlying evidence,
Therefore, the Centrum Loan funds are                           arguing that the government is just
proceeds of defendants' wire fraud and                          "rehash[ing] their trial theories that were
conspiracy to commit wire fraud that are                        exposed as false throughout Kenner' s Rule
37                                                              38
   The government's original calculation was                       In addition, the CMG account contained diverted
$1,300,000 (Gov. Mot. at 59-60) to avoid double-                Centrum Loan funds. In July 2005, large amounts
counting, but is now $2,000,000 based upon the                  were transferred from the Little Isle IV account,
Court's decision not to include monies in the forfeiture        which, as discussed, contained Centrum Loan funds,
order from other properties that received funds from            through the Ula Makika account and onto the CMG
the Centrum Loan Fraud.                                         account. (See GXs 2013, 2018, 2102.)



                                                           25
33 submission, only supported by                                investors permitted Kenner to transfer their
overwhelming witness hearsay perjury."                          money to Jowdy-led developments in Mexico
(Kenner Opp'n at 5.) Kenner also contends                       or to Constantine and CMG." (Order at 85,
that there       was    inappropriate     FBI                   ECF No. 501. )39
involvement. (Id. at 5-8.) He further alleges
that he received less than $280,000 in                              One of Kenner' s forfeiture supplements
proceeds in "loan repayments." (ECF No.                         (ECF No. 713) makes similar arguments
805, at 9.) Moreover, as to the money                           challenging the underlying conviction
judgment, Kenner alleges that the amount                        instead of the reasonableness of the proposed
cannot exceed $8.5 million, which comprises                     forfeiture. For example, he attacks witness
$6,509,552 from the Hawaii Project,                             credibility;40 argues that Baja Ventures was a
$700,000 from Eufora, and $1,200,000 from                       clean entity;41 claims that FBI proffer notes
the GSF. (Id. at 25.) Kenner has revised that                   were altered;42 and that he had authorization
number in supplemental submissions.                             to use GSF monies. 43 These conviction-
                                                                based evidentiary arguments are unavailing.
    The Court finds none of Kenner' s                           Many were already heard (e.g., allegations of
arguments persuasive. Although he now                           perjury) and rejected by the Court in
attempts to characterize diverted funds as                      connection with Kenner's Rule 33 motion.
"loans" (Kenner Opp'n at 13), this                              (See Order at 90-92. )44
categorization is irrelevant because there was
more than sufficient evidence at trial showing                      In sum, Kenner' s arguments regarding
that the victims did not authorize, or were not                 the forfeiture ordered by the Court are
informed about, numerous fund transfers.                        inconsistent with the evidence at the trial and
(See, e.g., Trial Tr. at 393-397, 703-704,                      at the forfeiture hearing and with the law of
4847; GX 505.3). The Court also rejected                        forfeiture.
this very argument in its October 13, 2017
Memorandum and Order, stating that the
evidence did "not demonstrate that the

39
   At the status conference held on December 6, 2019,           as Kenner appears to suggest. (Kenner Opp'n at 26,
Kenner also claimed that he was entitled to an offset           38.) This was a multi-year conspiracy that involved
of $350,000 due to a settlement between Owen Nolan              numerous criminal acts and substantial sums of
and Ken Jowdy. However, such an offset would relate             money. Both defendants are clearly "within the class
to restitution, not forfeiture.                                 of persons for whom the federal mail- and wire-fraud
                                                                and money-laundering statutes were designed-
4
    °
   For instance, Kenner claims that witnesses'                  namely, those who use facilities of interstate or foreign
memories were consistent with Chronic Traumatic                 commerce to engage in fraudulent schemes and
Encephalopathy ("CTE") and its symptoms. (Kenner                financial transactions and then seek to conceal or
Supp. at 23-27.)                                                disguise the nature of the proceeds of the fraud."
                                                                Viloski, 814 F.3d at 114. The Bajakajian factors that
41
   Kenner Supp. at 32. The Court has already                    courts consider when detennining whether forfeiture
explained its rationale for rejecting this argument. See        is unconstitutionally excessive support the
supra at 16-17.                                                 constitutionality of the proposed forfeiture here. See
                                                                United States v. Bajakajian, 524 U.S. 321, 338-39
42
     Kenner Supp. at 49.                                        (1998).
43
     Kenner Supp. at 58.
44
   The Court also does not .find that the proposed
forfeiture is excessive under the Eighth Amendment,


                                                           26
     2. Constantine's Opposition                               light of Bodouva, courts in this district have
                                                               correctly held that they have "no basis to
    Constantine's primary contention is that                   order the Government to apply forfeited
he is not jointly and severally liable for the                 funds to any restitution order." United States
forfeiture    money     judgment       because                 v. Pratt, No. 17-CR-262 (MKB), 2018 WL
Honeycutt prevents such a determination.                       2871840, at *4 (E.D.N.Y. June 11, 2018).
Accordingly, Constantine argues that his
forfeiture should be reduced to the amount of                                 IV.     CONCLUSION
funds that he actually "acquired." (See
generally Constantine Opp'n.) For example,                         For the foregoing reasons and pursuant to
Constantine submitted a forensic accounting                    Federal Rule of Criminal Procedure 32.2, the
memorandum outlining cash flows relating to                    Court enters a preliminary order of forfeiture
the case (ECF No. 600), and suggests that it                   finding that defendants must forfeit: ( l) the
demonstrates that Constantine never actually                   forfeitable assets of the Falcon 10 Airplane;
obtained any of the proceeds. However, as                      Sugar Mill property; and DCSL, including
explained in detail supra, the Court finds that                the corporate ownership entities; (2) the sum
the material differences in statutory language                 of $8,554,853, representing the total value of
and congressional intent between 21 U.S.C.                     the property involved in the wire fraud, wire
§ 853(a)(l) and 18 U.S.C. § 982(a)(l) do not                   fraud conspiracy, and money-laundering
warrant extending Honeycutt' s rationale to                    conspiracy for which defendants are jointly
the money laundering statute. Accordingly,                     and severally liable; and (3) $9,151,542,
Constantine's argument fails. 45                               representing the money judgment amount
                                                               pertaining to the victims' lines of credit, for
    Finally, Constantine requests that the                     which Kenner is ~abh
forfeitable assets be disposed in a manner
"that causes the victims of the crimes of                                       sf)~RnfmF.n r
conviction to obtain renumeration," and thus                                        S/ JOSEPH F BIANCO
"the amount of this renumeration should be
deducted from the restitution obligation that                                   PJY.SEl'H l'. tllANCU
will be imposed by the Court as part of his                                     llnited States Circuit Judge
sentence." (Constantine Opp'n at 7.) This                                       (sitting by designation)
request is denied. The Second Circuit has
been clear that restitution and forfeiture serve               Dated: March 10, 2020
different purposes, and courts cannot order                           Central Islip, NY
that the forfeitable assets be deducted from
the restitution obligation without specific                                         ***
statutory authorization. See United States v.                  The United States is represented by Assistant
Bodouva, 853 F.3d 76, 78-79 (2d Cir. 2017)                     United       States    Attorneys      Saritha
(holding that "district courts are bound not to                Komatireddy, Matthew Haggans, Diane C.
reduce the amount of a mandatory criminal                      Leonardo-Beckmann, and Madeline M.
forfeiture order by the amount of past or                      O'Connor of the United States Attorney's
future restitution payments, in the absence of                 Office for the Eastern District of New York,
specific statutory authorization to do so"). In

45Similarly, to the extent that Kenner signs on to             No. 736), such an argument is unpersuasive due to his
Constantine's forensic accounting memorandum to                involvement in the conspiracy, described supra.
show that he did not obtain the funds at issue (see ECF


                                                          27
271 Cadman Plaza East, Brooklyn, New
York 11201.

Defendant Phillip A. Kenner is proceeding
prose.

Defendant Tommy C. Constantine is
represented by Sanford Talkin of Talkin,
Muccigrosso & Roberts LLP, 40 Exchange
Place, 18th Floor, New York, New York
10005; and by Michael Morrissey of Mitchell
Stein Carey P.C., One Renaissance Square, 2
North Central Ave., Suite 1900, Phoenix,
Arizona 85004.




                                              28
